IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TERRY DREIBELBIS,                    :   No. 52 MAP 2018
                                     :
                 Appellant           :   Appeal from the Order of the
                                     :   Commonwealth Court at 405 MD 2018
           v.                        :   dated 7/23/18
                                     :
JOHN WETZEL, SECRETARY OF            :
CORRECTIONS,                         :
                                     :
                 Appellee            :




                                   ORDER


PER CURIAM                                      DECIDED: March 26, 2019
     AND NOW, this 26th day of March, 2019, the Order of the Commonwealth Court

is AFFIRMED.